Citation Nr: 0116899	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  99-24 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an earlier effective date prior to July 16, 
1993 for the grant of a total compensation rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran had active service from March 1942 to January 
1947, from December 1947 to May 1948, and from August 1950 to 
January 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.


FINDINGS OF FACT

1.  Received by the RO on July 16, 1993 was the veteran's 
initial claim for service connection for nicotine dependence, 
to include heart disease and hypertension.

2.  The veteran filed his initial claim for service 
connection for PTSD on April 30, 1997.

3.  In November 1997 the RO granted service connection for 
PTSD and granted a total compensation rating based on 
individual unemployability, both effective from April 30, 
1997. 

4.  At the time of the November 1997 rating the veteran's 
service-connected disabilities were as follows: PTSD, 50 
percent disabling; status post fistulectomy for an anal 
fistula, rated 30 percent disabling; irritable bowel 
syndrome, rated as 10 percent disabling; and subacute 
endocarditis with anemia, status post hemorrhoidectomy, 
pilonidal cyst scar, and a scar on his nose, each rated as 
non-compensable.  The combined evaluations were 40 percent 
effective from December 1987 and 70 percent effective from 
April 30, 1997.

5.  In August 1998 the RO granted service connection for 
nicotine dependence and arteriosclerotic heart disease with a 
pacemaker, hypertension, and residuals of a myocardial 
infarction due to tobacco use and/or nicotine dependence, 
rated as 60 percent disabling and granted an earlier 
effective date for a total compensation rating based on 
individual unemployability, each effective on July 16, 1993.  

6.  The effective date for the award of a total compensation 
rating based on individual unemployability is July 16, 1993 
which is both the date of receipt of claim and the date 
entitlement arose.  


CONCLUSION OF LAW

An effective date earlier than July 16, 1993, for the grant 
of a total compensation rating based on individual 
unemployability is not warranted.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.400, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In a May 1978 rating action the RO denied service connection 
for coronary artery disease as secondary to the service 
connected subacute bacterial endocarditis, which was non-
compensable.  In his notice of disagreement, dated in June 
1978 he indicated that he was applying for pension benefits 
in case his claim for service connection for heart disease 
was finally disallowed.  Accompany this statement was a 
formal claim for pension benefits (VA Form 21-526).  At that 
time he indicated that he last worked in February 1978 as a 
paint foreman.  

In July 1998 the RO granted entitlement to a permanent and 
total disability for pension purposes.  At that time RO rated 
his service connected subacute bacterial endocarditis as non-
compensable and the non-service connected arteriosclerotic 
heart disease with the insertion of a pacemaker as 60 percent 
disabling.  

In February 1982 the Board denied service connection for 
coronary artery disease, and heart blockage as secondary to 
the service connected endocarditis.  In January 1983 the 
Board denied service connection for hypertension on a direct 
basis and as secondary to endocarditis.

The veteran filed a claim for service connection nicotine 
addiction and secondary heart disease, dated on July 16, 
1993.  In December 1994 the Board determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for arteriosclerotic heart disease, 
coronary artery disease, and heart blockage as secondary to 
the service connected endocarditis.  The Board also found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for hypertension.  

Received in October 1996 was the veteran's claim for a total 
compensation rating based on individual unemployability.  In 
November 1996 he submitted his formal application for 
individual unemployability benefits (a VA Form 21-8940).  At 
that time he indicated that he last worked in February 1978 
as a paint foreman.  He had 11 wears of education.  He filed 
his initial claim for service connection for PTSD on April 
30, 1997.

In November 1997 the RO granted service connection for PTSD 
and assigned a 50 percent rating, effect from April 30, 1997.  
The RO also granted a total compensation rating based on 
individual unemployability, both effective from effective 
from April 30, 1997.  At the time of the November 1997 
rating, the veteran's other service-connected disabilities 
were as status post fistulectomy for an anal fistula, rated 
30 percent disabling; irritable bowel syndrome, rated as 10 
percent disabling; and subacute endocarditis with anemia, 
status post hemorrhoidectomy, pilonidal cyst scar, and a scar 
on his nose, each rated as non-compensable.  The combined 
evaluations were 40 percent effective from December 1987 and 
70 percent effective from April 30, 1997. 

In August 1998 the RO granted service connection for nicotine 
dependence (0 percent) and arteriosclerotic heart disease 
with a pacemaker, hypertension, and residuals of a myocardial 
infarction due to tobacco use and/or nicotine dependence.  
The RO assigned a 60 percent effective from July 16, 1993.  
The RO granted an earlier effective date for a total 
compensation rating based on individual unemployability, 
effective from July 16, 1993.  The combined evaluation was 70 
percent effective from July 16, 1993, 80 percent from January 
9, 1995, and 90 percent from April 30, 1997.  The veteran was 
notified of this decision and of his appellate rights in 
August 1998.  He perfected an appeal regarding the current 
issue.

II  Analysis

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims. On careful review of the claims 
file, the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of this appeal.  
Specifically, the statement of the case, provided both the 
veteran and his representative, satisfies the notice 
requirement of § 5103A.  

Additionally, the Board finds that the duty to assist 
provided under the new law at § 5103A has been fulfilled as 
all evidence and records identified by the veteran as 
plausibly relevant to his pending claim have been collected 
for review.  No further assistance is necessary to comply 
with the requirements of this new legislation or any other 
applicable rules or regulations regarding the development of 
the pending claim.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
However, if the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, disabilities 
resulting from common etiology or a single accident, or 
multiple injuries incurred in action will be considered as 
one disability.  38 C.F.R. § 4.16(a).

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after final adjudication, or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for compensation will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.

The effective date of an award of increased compensation will 
be the earliest date it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within one year of such date; otherwise, the effective date 
will not be earlier than the date of receipt of application 
therefor. 38 C.F.R. § 3.400(o)(2).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement. 38 C.F.R. § 
3.157(a) (2000).  Once a formal claim for compensation has 
been allowed, receipt of one of the following will be 
accepted as an informal claim for increased benefits: the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(1).  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  Id.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
On receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. 
§ 3.155 (2000).

The veteran seeks an effective date prior to July 16, 1993 
for grant of his total compensation rating based on 
individual unemployability.  He stated that the RO awarded 
him a non-service-connected pension in 1978 based on his 
heart condition and now that the RO concedes that his heart 
disease is due to smoking that stated in service.  His heart 
disease and resultant unemployability should be made 
effective to 1978 when his total disability began.  

In this regard, the 1978 grant of pension benefits was based 
in part on the severity of the veteran's service connected 
and non-service connected disabilities.  The RO initially 
granted entitlement a total compensation rating based on 
individual unemployability in November 1997 rating action.  
The effective date assigned was April 30, 1997, which was the 
same effective date for the grant of service connection for 
PTSD.  In August 1998 the RO assigned an earlier effective 
date of July 16, 1993 for the award of unemployability 
benefits.  The evidence shows that this effective date was 
based on the RO's grant of service connection for the 
arteriosclerotic heart disease, which was also effective July 
16, 1993, which the RO considers the date of receipt this 
claim.  

The RO, in effect, determined that the July 16, 1993 claim 
and subsequent grant of service connection for nicotine 
addiction and secondary heart disease effective July 16, 1993 
represented both an informal claim for unemployability 
benefits and the date entitlement to unemployability benefits 
arose.  The Board finds no evidence which supports an 
effective date prior to July 16, 1993 for the award of the 
unemployability benefits.


ORDER

Entitlement to an effective date prior to July 16, 1993 for 
award of a total compensation rating based on individual 
unemployability is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

